—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Porzio, J.), dated January 20, 1998, which dismissed the petition.
Ordered that the order is reversed, without costs or disbursements, and the petition is reinstated.
For the reasons stated in our determination of the companion appeal, the court improperly dismissed the petition against Latoya McD. (see, Matter of Iola C., 262 AD2d 558 [decided herewith]). Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.